Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 03/07/22 regarding application 16/724,840, in which claims 1 and 11 were amended and claims 6-8 and 16-18 were cancelled. Claims 1-5, 9-15, 19, and 20 are pending and have been considered.

Response to Arguments
Amended independent claims 1 and 11 overcome the 35 U.S.C. 102(a)(1) rejections of claims 1-5, 9-15, 19, and 20 based on Peralta, and so they are withdrawn. 

Allowable Subject Matter
Claims 1-5, 9-15, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1 and 11 is Peralta et al. (2009/0177965). Peralta discloses a device comprising: a speaker (speaker, [0024]); a speaker-controlling processor (processor 401 executes code implementing media conflict resolution system [0031]) configured to: process local audio data, the local audio data local to the speaker-controlling processor (music playing at an audible volume on a speaker, [0011], [0024]); and control the speaker (the manipulation module selects which presentation to interrupt or prevent based on priority values, [0016], output audio using a speaker, [0024]); and at least one audio processor in communication with the speaker-controlling processor 

A combination or modification of Peralta and the other prior art of record would not have resulted in the limitations of claims 1 and 11, and therefore claims 1 and 11 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-5, 9, 10, 12-15, 19, and 20 are allowable because they further limit allowable parent claims 1 and 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                    03/15/22